         Case 1:17-cv-00546-PGG Document 74 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIEL SCHUR,

                              Plaintiff,

       -v-
                                                      CIVIL ACTION NO.: 17 Civ. 546 (PGG) (SLC)
STRATEGIC FINANCIAL SOLUTIONS, L.L.C.,                                  ORDER
STRATEGIC CONSULTING, LLC, RYAN SASSON, and
KIM CELIC,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The parties in this wage-and-hour case under the Fair Labor Standards Act (“FLSA”) have

consented to my jurisdiction under 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for purposes of

reviewing their proposed settlement (ECF No. 72), and have now submitted a joint Letter-Motion

in support of settlement (ECF No. 73) and proposed settlement agreement (ECF No. 73-1) for

approval under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

       “Where a proposed settlement of FLSA claims includes the payment of attorney’s fees,

the court must also assess the reasonableness of the fee award.” Wolinsky v. Scholastic Inc., 900

F. Supp. 2d 332, 336 (S.D.N.Y. 2012) (citing 29 U.S.C. § 216(b)). “To aid a court in determining the

reasonableness of proposed attorney’s fees, counsel must submit evidence providing a factual

basis for the award.” Id. “In the Second Circuit, that entails submitting contemporaneous billing

records documenting, for each attorney, the date, the hours expended, and the nature of the

work done.” Id. (citing N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148

(2d Cir.1983)).
          Case 1:17-cv-00546-PGG Document 74 Filed 04/09/21 Page 2 of 2




         Although the Settlement Agreement contemplates an allocation of attorneys’ fees and

costs to Plaintiffs’ counsel, the parties have not submitted for the Court’s review Plaintiffs’

counsel’s billing records and costs documentation, without which the Court cannot complete its

review of the proposed settlement. See Mamani v. Licetti, No. 13 Civ. 7002 (KMW) (JCF), 2014

WL 2971050, at *3 (S.D.N.Y. July 2, 2014) (rejecting request of attorneys’ fees in the absence of

substantiating documentation that would allow the court to assess the reasonableness of the

fee).

         Accordingly, by April 16, 2021, Plaintiffs’ counsel shall submit appropriate billing records

and costs documentation corresponding with the requested amount of attorneys’ fees and costs

in the proposed settlement.


Dated:          New York, New York
                April 9, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
